PER CURIAM.
The decision of the Supreme Court in Duel v. Hollins, 241 U. S. 523, 36 Sup. Ct. 615, 60 L. Ed. 1143, requires us ta modify our opinion lately handed down, so as to direct that the court below permit the claimants Van-Thyn, Vrieslander, Levy, and Quinn to recover their pro rata shares of the respective stocks on hand. But their shares must be ascertained by including in the calculation the shares of all long customers in the same position, whether they made claim for their shares in the stock on hand or not. That the shares of those who claim should be increased by the circumstance that other long customers made no claim would be inequitable. What would otherwise have gone to those customers should go to the general creditors.
Reconsideration does not cause us to change our opinion in other respects, viz. as to the claims of Quinn and Gott.